Appeal by the defendant from a judgment of the County Court, Orange County (Meehan, J.), rendered April 26, 1990, convicting him of criminal sale of a controlled substance in the third degree, criminal possession of a controlled substance in the third degree, and criminal possession of a controlled substance in the seventh degree, upon a jury verdict, and imposing sentence.
Ordered that the judgment is affirmed.
Viewing the evidence in the light most favorable to the People (see, People v Contes, 60 NY2d 620), we find that it was legally sufficient to establish the defendant’s guilt beyond a reasonable doubt. Moreover, upon the exercise of our factual review power, we are satisfied that the verdict of guilt was not against the weight of the evidence (CPL 470.15 [5]). The evidence adduced at trial unequivocally established that the defendant sold 12 vials of crack-cocaine to an undercover police officer for $100 in prerecorded money, and that, upon his arrest, backup officers recovered all of the prerecorded money as well as 15 more vials of crack-cocaine from a pouch discarded by the defendant immediately prior to his arrest.
We have considered the defendant’s remaining contentions and find them to be without merit. Sullivan, J. P., Lawrence, Rosenblatt and O’Brien, JJ., concur.